                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CHARLES BOYD, JR.,                            )       CASE NO. 1:19 CV 1426
                                              )
               Plaintiff,                     )       JUDGE DONALD C. NUGENT
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
KEN MILLS, et al.,                            )
                                              )
               Defendants.                    )



       Pro se Plaintiff Charles Boyd, Jr. filed the above-captioned action against former Cuyahoga

County Jail Director Kenneth Mills, Cuyahoga County Jail Warden Eric Ivey, Cuyahoga County

Jail Head Doctor Tollman, and former Cuyahoga County Sheriff Clifford Pinkney. In the

Complaint, Plaintiff objects to his conditions of confinement and alleges he has been denied medical

care. He asserts that he has been subjected to cruel and unusual punishment. He seeks monetary

damages and injunctive relief.

                              Factual and Procedural Background

       Plaintiff has been an inmate in the Cuyahoga County Jail for the past year. He states he was

placed in the medical unit because he was shot prior to his arrest. He contends, without explanation,

that he has been denied medical and mental health treatment. He also states that when they were

in “red zones,” detainees were denied showers, telephone calls, access to the law library and church

services. He contends the Defendants, as supervisors of the jail are liable for any constitutional

violations.
                                        Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to dismiss

an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief

can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319

(1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d

194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact when it is premised on an

indisputably meritless legal theory or when the factual contentions are clearly baseless. Neitzke, 490

U.S. at 327.

       A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the Complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading

must contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the pleading must be

sufficient to raise the right to relief above the speculative level on the assumption that all the

allegations in the Complaint are true. Twombly, 550 U.S. at 555. The Plaintiff is not required to

include detailed factual allegations, but must provide more than “an unadorned, the Defendant

unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers legal conclusions

or a simple recitation of the elements of a cause of action will not meet this pleading standard. Id.

In reviewing a Complaint, the Court must construe the pleading in the light most favorable to the

Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998)

                                             Discussion

       “The Eighth Amendment prohibition on cruel and unusual punishment protects prisoners


                                                 -2-
from the ‘unnecessary and wanton infliction of pain.’” Baker v. Goodrich,649 F.3d 428, 434 (6th

Cir. 2011) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)). Pretrial detainee claims, though

they fall under the Due Process Clause of the Fourteenth Amendment rather than the Eighth

Amendment, City of Revere v. Mass. Gen. Hosp.,463 U.S. 239, 244 (1983), are analyzed under the

same rubric as Eighth Amendment claims brought by prisoners. See Roberts v. City of Troy, 773

F.2d 720, 723 (6th Cir.1985) (citing Bell v. Wolfish, 441 U.S. 520, 545 (1979)).

       The Supreme Court in Wilson v. Seiter, 501 U.S. 294, 298 (1991), set forth a framework for

courts to use when deciding whether certain conditions of confinement constitute cruel and unusual

punishment prohibited by the Eighth Amendment. Plaintiff must first plead facts which, if true,

establish that a sufficiently serious deprivation has occurred. Id. Seriousness is measured in

response to “contemporary standards of decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992).

Routine discomforts of prison life do not suffice. Id. Only deliberate indifference to serious medical

needs or extreme deprivations regarding the conditions of confinement will implicate the protections

of the Eighth Amendment. Id. at 9. Plaintiff must also establish a subjective element showing the

prison officials acted with a sufficiently culpable state of mind. Id. Deliberate indifference is

characterized by obduracy or wantonness, not inadvertence or good faith error. Whitley, 475 U.S.

at 319. Liability cannot be predicated solely on negligence. Id. A prison official violates the Eighth

Amendment only when both the objective and subjective requirements are met. Farmer v. Brennan,

511 U.S. 825, 834 (1994).

       In this case, Plaintiff fails to establish the subjective element of his claims. Deliberate

indifference “entails something more than mere negligence.” Farmer, 511 U.S. at 835. An official

acts with deliberate indifference when “he acts with criminal recklessness,” a state of mind that


                                                 -3-
requires that the official act with conscious disregard of a substantial risk of serious harm. Id. at

837. This standard is met if “the official knows of and disregards an excessive risk to inmate health

or safety; the official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. Plaintiff does not

allege facts reasonably suggesting that the former Sheriff, the Warden, the former Jail Director, or

the Head Physician were personally aware of Plaintiff’s situation, that they drew the inference that

his health may have been at risk, and disregarded that risk in their actions. He cannot state a claim

for relief against them under the Eighth or Fourteenth Amendments.

                                              Conclusion

          Accordingly, this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.1

          IT IS SO ORDERED.



                                                /s/ Donald C. Nugent
                                                DONALD C. NUGENT
                                                UNITED STATES DISTRICT JUDGE

Dated: October 24, 2019




   1
          28 U.S.C. § 1915(a)(3) provides:

                 An appeal may not be taken in forma pauperis if the trial court certifies that it is not
                 taken in good faith.

                                                   -4-
